UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-171637 NOW NEWS DIGITAL MEDIA TECHNOLOGY CO LTD. (Exact name of registrant as specified in its charter) (formerly, Forever Zen Ltd.) Nevada Applied For (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4F, No. 550, Ruiguang Road, Neihu District Taipei City 114, Taiwan (Republic of China) (Address of principal executive offices) (formerly, E09 Calle Jacarandas, Urbanizacion Los Laureles, Escazu San Jose, Costa Rica) Registrant’s telephone number: 88 6287978775 ext 500 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of class none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yesx No o Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x 1 Table of Contents Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 2,412,000 as of March 21, 2014 2 Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosures 6 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 22 Item 9A(T). Controls and Procedures 22 Item 9B. Other Information 23 PART III Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accountant Fees and Services 27 PART IV Item 15. Exhibits, Financial Statement Schedules 28 3 Table of Contents Forward Looking Statements This Form 10-K contains “forward-looking” statements including statements regarding our expectations of our future operations.For this purpose, any statements contained in this Form 10-K that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate,” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control. These risks and uncertainties include international, national, and local general economic and market conditions; our ability to sustain, manage, or forecast growth, our ability to successfully make and integrate acquisitions, new product development and introduction, existing government regulations and changes in, or the failure to comply with, government regulations, adverse publicity, competition, fluctuations and difficulty in forecasting operating results, change in business strategy or development plans, business disruptions, the ability to attract and retain qualified personnel, the ability to protect technology, and the risk of foreign currency exchange rate.Although the forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them.In light of these risks and uncertainties, you are cautioned not to place undue reliance on these forward-looking statements.Except as required by law, we undertake no obligation to announce publicly revisions we make to these forward-looking statements to reflect the effect of events or circumstances that may arise after the date of this report.All written and oral forward-looking statements made subsequent to the date of this report and attributable to us or persons acting on our behalf are expressly qualified in their entirety by this section. PART I Item 1. Business Business of Company We were incorporated as Forever Zen Ltd. on March 30, 2010, in the state of Nevada for the purpose of developing, manufacturing and selling a line of skin care products specifically for men. Churyl Kylo served as our president, chief executive officer and sole director from the date of our incorporation until July 25, 2013. On July 25, 2013, Churyl Kylo, then our majority shareholder, appointed Hans Van Niekerk as president, chief executive officer and as a member of our board of directors.Hans Van Niekerk served as our president, chief executive officer and member of our board of directors until November 11, 2013, when he resigned, as a result of a change of control of the Company. On November 11, 2013, Pioneer Media Investments Co., Ltd. purchased 1,500,000 shares of our common stock from Churyl Kylo and Hans Van Niekerk for $135,000.00 in cash.Those 1,500,000 shares of our common stock represent 62% of our issued and outstanding common stock.Additionally, those 1,500,000 shares of our common stock are restricted securities.Pioneer Media Investments Co., Ltd. is beneficially owned and controlled by Alan Chen, our President and a member of our board of directors. On November 11, 2013, Hans Van Niekerk resigned as our only officer and as a member of our board of directors.On November 11, 2013, our shareholders voted Alan Chen as a member of our board of directors. 4 Table of Contents On November 11, 2013, Alan Chen, as our sole director, appointed himself as our president and chief executive officer.Mr. Chen is 59 years old and for the past decade has been the chairman of the Chunghwa United Holdings Group, a consortium of multimedia companies actively involved in cable television, “5TV”, “NowNews”, “Airnet” and other global media ventures. On November 11, 2013, we changed the location of our principal place of business to 4F, No. 550, Ruiguang Road, Neihu District, Taipei City 114, Taiwan (Republic of China). On December 12, 2013, we changed our name to NOW NEWS DIGITAL MEDIA TECHNOLOGY CO LTD. On December 26, 2013, we entered into a written Preliminary Definitive Agreement with GIA Consultant Corp, a Hong Kong corporation (“GIA”), pursuant to which GIA will provide certain consulting services to us in connection with prospective qualified business acquisition candidates and assistance in evaluating potential candidates for a possible acquisition.A copy of that agreement is attached as an exhibit to our Current Report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on December 27, 2013. On December 26, 2013, we entered into a written Preliminary Definitive Agreement with Worldwide Media Investments Corp, a company incorporated in Anguilla (“Worldwide”), regarding our acquisition of Worldwide as a subsidiary (the “Acquisition Agreement”).Pursuant to the provisions of the Acquisition Agreement, it was assumed that the transaction would be completed by January 31, 2014.As of March 21, 2014, the transaction has not yet closed; and management hopes to have it closed as soon as practicable. Upon the closing of that transaction, all of the issued and outstanding capital stock of Worldwide shall be acquired by the Company in exchange for, on a pro-rata basis, the number of shares of our common stock which will be equal to 99% of the issued and outstanding shares of our common stock.A copy of the Acquisition Agreement is attached as an exhibit to our Current Report on Form 8-K filed with the SEC on December 27, 2013. Worldwide, by its subsidiary corporation Sky Media, owns and operates one of the largest Internet news content providers in Taiwan, Republic of China. On January 31, 2014, Alan Chen, as our sole director, appointed Ching-Fen Huang as a member of our Board of Directors.Ms. Huang is 42 years old.From January 1, 2008 to April 28, 2008, Ms. Huang served as the Supervisor of the Accounting Department of ERA DIGITAL MEDIA Co., LTD.From May 1, 2008 to August 31, 2010, Ms. Huang served as the Manager of the Financial and Accounting Department of CHUNGHWA UNITED GROUP.From September 1, 2010, continuing until the present, Ms. Huang has served as the Senior Director of the Business Management Department of NOWnews Network Co. LTD. As a result of the most recent change of control, we have ceased our operations regarding skin care products and our current business is providing various services to consumers and businesses by use of the Internet.Those services include product advertising, news and similar information.We believe that the increasing availability of high speed Internet access, electronic readers and connected mobile devices should enable us to provide our services in a timely and competitive manner. Competition The market for our services is intensely competitive and characterized by rapidly changing technology, evolving industry standards and frequent new product and service innovations.We have competition from existing competitors and new market entrants, many of which will have more resources than we have. Intellectual Property The Company devotes sufficient resources to protecting its intellectual property.To protect its intellectual property, the Company relies on a combination of copyright, trademark, unfair competition, trade secret and other laws and contract provisions.There can be no assurance, however, of the degree to which these measures will be successful in any given case.Policing unauthorized use of the Company’s services, content and related intellectual property is difficult and the action taken may not in every case prevent the infringement by unauthorized third parties of the Company’s intellectual property.The Company attempts to limit that threat by a combination of approaches, including pursuing legal sanctions for infringement. 5 Table of Contents Third parties may challenge the validity or scope of the Company’s intellectual property from time to time, and such challenges could result in the limitation or loss of the Company’s intellectual property rights.Irrespective of their validity, such claims may result in substantial costs and diversion of resources that could have an adverse effect on the Company’s operations.Moreover, effective intellectual property protection may be either unavailable or limited in certain foreign territories.Therefore, the Company engages in efforts to strengthen and update intellectual property protection, including efforts to ensure the effective enforcement of intellectual property laws and remedies for infringement. Regulatory Matters We are subject to the laws and regulations of those jurisdictions in which we plan to operate our business, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes.New laws and regulations (or new interpretations and changes in enforcement of existing laws and regulations) may impact our business.The costs of compliance with these laws and regulations are not known and may increase in the future, and any failure on our part to comply with these laws may subject us to significant liabilities and other penalties. We monitor pending legislation and regulatory initiatives to ascertain relevance, analyze impact and develop strategic direction surrounding regulatory trends and developments. Employees We have no employees other than our President and director, Alan Chen. He currently oversees all responsibilities in the areas of corporate administration and business development. He currently devotes approximately 16 hours a week to the affairs of the Company. We intend to expand our current management to retain skilled directors, officers, and employees with experience relevant to our business.Mr. Chen is highly skilled in managing our business operations.Obtaining the assistance of individuals with in-depth knowledge of our products, services and markets should allow us to increase market share more effectively. We do not, currently, employ any research and development personnel. In the short term, we intend to use the services of independent contractors for research and development. Environmental Laws We have not incurred and do not anticipate incurring any expenses associated with environmental laws. Item 2. Properties We maintain our corporate office at 4F, No. 550, Ruiguang Road, Neihu District, Taipei City 114, Taiwan (Republic of China). Our property is adequate and suitable for our needs. Item 3. Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 4. Mine Safety Disclosures Not applicable. 6 Table of Contents PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are quoted on the OTCBB under the symbol “FRVZ.OB.” The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending October 31, 2012 Quarter Ended $ High $ Low October 31, 2012 N/A N/A July 31, 2012 N/A N/A April 30, 2012 N/A N/A January 31, 2012 N/A N/A Fiscal Year Ending October 31, 2013 Quarter Ended $ High $ Low October 31, 2013 N/A N/A July 31, 2013 N/A N/A April 30, 2013 N/A N/A January 31, 2013 N/A N/A Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. 7 Table of Contents In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of October 31, 2013, we had 2,412,000 shares of our common stock issued and outstanding, held by 40 shareholders of record. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends when after giving effect to the distribution of the dividend: 1. We would not be able to pay our debts as they become due in the usual course of business, or; 2. Our total assets would be less than the amount of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those persons receiving the distribution. We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans We do not have any equity compensation plans. Item 6. Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview We intend to be a technology leader focused on improving the ways people connect with, use information and engage in commerce.We intend to organize information and make it accessible and useful. People are increasingly connected to the Internet and using multiple devices to access products and services.We expect that our revenue will be affected by evolving consumer preferences, as well as by advertising trends, the acceptance by users of our services as they are delivered on diverse devices, and our ability to create a seamless experience for both users and advertisers. Advertising transactions continue to shift from offline to online, as the digital economy evolves.Our business includes online advertising, which consists of a variety of online platforms. The main focus of our advertising operations is to assist businesses in reaching people across all devices with smarter ads that are relevant and consistent with our commitment to constantly improve their overall web experience.As a result, we consistently take action to improve the relevance of the ads displayed on our website. The widespread availability of broadband connections has resulted in a multitude of broadband applications that allow people to get access to news and other information.In providing useful news and other information to users, our portals continue to gain traction as a method for people to access news and other content. 8 Table of Contents We conduct our business in highly competitive markets, facing both new and established competitors.The markets for our services are characterized by rapidly changing technologies, frequent new product introductions, changing consumer trends, short product life cycles, consumer loyalty and evolving industry standards.Market disruptions caused by new technologies, the entry of new competitors, consolidations among customers and competitors, changes in regulatory requirements, changes in economic conditions, supply chain interruptions or other factors, can introduce volatility into our business.Meeting all of these challenges requires consistent operational planning and execution and investment in technology, resulting in innovative products that meet the needs of our customers around the world. To stay competitive, we invest in research and development to improve the quality of our existing services, as well as to develop new features and services to cater to the changing needs of our users.We also place tremendous focus on building a stronger organization that can attract, develop and retain the best engineering and business talents.By focusing on our users and our people, and taking a long-term approach in building our business, we believe we can capitalize on the long-term growth potential in the Internet industry. Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements.” These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Results of Operations for the Years Ended October 31, 2013 and 2012 and for the period from inception (March 30, 2010) to October 31, 2013 We have not earned any revenues since our inception. We are presently in the development stage of our business and we can provide no assurance that we will develop viable products or that we will be to enter into commercial production and generate sufficient sales. Our operating expenses for the year ended October 31, 2013 were $29,667, as compared with $28,772 for the year ended October 31, 2012. Our operating expenses for the year ended October 31, 2013 consisted of professional fees in the amount of $28,230, transfer agent fees of $835, and general and administrative expenses of $602. Our operating expenses for the year ended October 31, 2012 consisted of professional fees in the amount of $23,401, travel expenses of $855, meals and entertainment of $22, transfer agent fees of $1,283, and general and administrative expenses of $3,211. Our operating expenses for the period from inception (March 30, 2010) through October 31, 2013 were $142,376, and consisted of professional fees in the amount of $96,036, consulting fees of $6,000, travel expenses of $3,985, meals and entertainment of $1,470, website expenses of $4,664, transfer agent fees of $19,551, and general and administrative expenses of $10,670. We had a net loss of $29,667 for the year ended October 31, 2013, as compared with $28,772 for the year ended October 31, 2012, and a net loss of $142,376 for the period from inception (March 30, 2010) to October 31, 2013. Liquidity and Capital Resources As of October 31, 2013, we had total current assets of $1,612. Our total current liabilities as of October 31, 2013 were $28,925. Thus, we had a working capital deficit of $27,313 as of October 31, 2013. 9 Table of Contents Operating activities used $13,848 in cash for the year ended October 31, 2013. Our net loss of $29,667 was the primary component of our negative operating cash flow. Cash flows provided by financing activities during year ended October 31, 2013 consisted of $13,926, as proceeds from related party loans. Based upon our current financial condition, we do not have sufficient cash to operate our business at the current level for the next twelve months.We intend to fund operations through increased sales and debt and/or equity financing arrangements, which may be insufficient to fund expenditures or other cash requirements.We plan to seek additional financing in a private equity offering to secure funding for our operations.There can be no assurance that we will be successful in raising additional funding.If we are not able to secure additional funding, the implementation of our business plan will be impaired.There can be no assurance that such additional financing will be available to us on acceptable terms or at all. Going Concern We have a deficit accumulated during the development stage of $142,376 as of October 31, 2013. Our financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, we have no current source of revenue. Without realization of additional capital, it would be unlikely for us to continue as a going concern. Our management plans on raising cash from public or private debt or equity financing, on an as needed basis and in the longer term, and, ultimately, upon achieving profitable operations through the development of business activities. Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most “critical accounting polices” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policy” is one which is both important to the portrayal of a company’s financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. We do not believe that any accounting policies currently fit this definition. Recently Issued Accounting Pronouncements We do not expect the adoption of recently issued accounting pronouncements to have a significant impact on our results of operations, financial position or cash flow. Off Balance Sheet Arrangements As of October 31, 2013, there were no off balance sheet arrangements. Explanatory Note Re: Subsequent Events We include this Explanatory Note in this Annual Report to disclose the occurrence of certain events after October 31, 2013. On November 11, 2013, Pioneer Media Investments Co., Ltd. purchased 1,500,000 shares of our common stock from Churyl Kylo and Hans Van Niekerk for $135,000.00 in cash. Those 1,500,000 shares of our common stock represent 62% of our issued and outstanding common stock. Additionally, those 1,500,000 shares of our common stock are restricted securities. Pioneer Media Investments Co., Ltd. is beneficially owned and controlled by Alan Chen, our President and a member of our Board of Directors. On November 11, 2013, Hans Van Niekerk resigned as our only officer and as a member of our Board of Directors. On November 11, 2013, our shareholders voted Alan Chen as a member of our Board of Directors. On November 11, 2013, Alan Chen, as our sole director, appointed himself as our President and Chief Executive Officer. Mr. Chen is 59 years old and for the past decade has been the chairman of the Chunghwa United Holdings Group, a consortium of multimedia companies actively involved in cable television, “5TV”, “NowNews”, “Airnet” and other global media ventures. 10 Table of Contents On November 11, 2013, we changed the location of our principal place of business to 4F, No. 550, Ruiguang Road, Neihu District, Taipei City 114, Taiwan (Republic of China). On December 12, 2013, we changed our name to NOW NEWS DIGITAL MEDIA TECHNOLOGY CO LTD. On December 26, 2013, we entered into a written Preliminary Definitive Agreement with GIA Consultant Corp, a Hong Kong corporation (“GIA”), pursuant to which GIA will provide certain consulting services to us in connection with prospective qualified business acquisition candidates and assistance in evaluating potential candidates for a possible acquisition.A copy of that agreement is attached as an exhibit to our Current Report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on December 27, 2013. On December 26, 2013, we entered into a written Preliminary Definitive Agreement with Worldwide Media Investments Corp, a company incorporated in Anguilla (“Worldwide”), regarding our acquisition of Worldwide as a subsidiary (the “Acquisition Agreement”).Pursuant to the provisions of the Acquisition Agreement, it was assumed that the transaction would be completed by January 31, 2014.As of March 21, 2014, the transaction has not yet closed; and management hopes to have it closed as soon as practicable. Upon the closing of that transaction, all of the issued and outstanding capital stock of Worldwide shall be acquired bythe Companyin exchange for, on a pro-rata basis, the number of shares of our common stock which will be equal to 99% of the issued and outstanding shares of our common stock.A copy of the Acquisition Agreement is attached as an exhibit to our Current Report on Form 8-K filed with the Securities and Exchange Commission on December 27, 2013. Worldwide, by its subsidiary corporation Sky Media, owns and operates one of the largest Internet news content providers in Taiwan, Republic of China.Accordingly, when the acquisition transaction with Worldwide closes, our operations will include providing that Internet news content in Taiwan, Republic of China. On January 31, 2014, Alan Chen, as our sole director, appointed Ching-Fen Huang as a member of our Board of Directors.Ms. Huang is 42 years old.From January 1, 2008 to April 28, 2008, Ms. Huang served as the Supervisor of the Accounting Department of ERA DIGITAL MEDIA Co., LTD.From May 1, 2008 to August 31, 2010, Ms. Huang served as the Manager of the Financial and Accounting Department of CHUNGHWA UNITED GROUP.From September 1, 2010, continuing until the present, Ms. Huang has served as the Senior Director of the Business Management Department of NOWnews Network Co. LTD. Item 7A. Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this Item. Item 8. Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: 12 Report of Independent Registered Public Accounting Firm 13 Balance Sheets as of October 31, 2013 and 2012 14 Statements of Operations for the Years Ended October 31, 2013 and 2012 and Period from Inception (March 30, 2010) to October 31, 2013 15 Statement of Stockholders’ Equity (Deficit) for period from inception (March 30, 2010) to October 31, 2013 16 Statements of Cash Flows for the Years Ended October 31, 2013 and 2012 and Period from Inception (March 30, 2010) to October 31, 2013 17 Notes to Financial Statements 11 Table of Contents Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Boards of Directors Now News Digital Media Technology Co Ltd. (Formerly Forever Zen Ltd.) Taipei City, Taiwan (Republic of China) We have audited the accompanying balance sheets of Now News Digital Media Technology Co Ltd. (Formerly Forever Zen Ltd.), as of October 31, 2013 and 2012, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended and for the period from March 30, 2010 (date of inception) to October 31, 2013.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Now News Digital Media Technology Co Ltd. (Formerly Forever Zen Ltd.), as of October 31, 2013 and 2012 and the results of its operations and cash flows for the years then ended and for the period from March 30, 2010 (date of inception) to October 31, 2013, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that Now News Digital Media Technology Co Ltd. (Formerly Forever Zen Ltd.) will continue as a going concern.As discussed in Note 7 to the financial statements, the Company has incurred losses from operations, has a working capital deficit and is in need of additional capital to grow its operations so that it can become profitable.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 7. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan March 15, 2014 12 Table of Contents NOW NEWS DIGITAL MEDIA TECHNOLOGY CO LTD. (FORMERLY FOREVER ZEN LTD.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF OCTOBER 31, 2 ASSETS Current Assets Cash and equivalents $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Liabilities Current Liabilities Accrued expenses $ $ Loans payable – related party 0 Total Liabilities Stockholders’ Deficit Common Stock, $.001 par value, 500,000,000 shares authorized, 2,412,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to financial statements. 13 Table of Contents NOW NEWS DIGITAL MEDIA TECHNOLOGY CO LTD. (FORMERLY FOREVER ZEN LTD.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED OCTOBER 31, 2 FOR THE PERIOD FROM MARCH 30, 2010 (INCEPTION) TO OCTOBER 31, 2013 Year ended October 31, Year ended October 31, For the period from March 30, 2010 (Inception) to October 31, REVENUES $
